908 F.2d 967Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard J. HAWKINS, Jr., Plaintiff-Appellant,v.Samuel K. SKINNER, Secretary of Transportation;  Robert E.Whittington, Acting Administrator, Federal AviationAdministration;  Edward Fagen, Metropolitan WashingtonAirports Authority;  Robert C. Tyng, Washington NationalAirport;  Washington Metropolitan Airport Authority,Defendants-Appellees.
No. 89-1838.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 24, 1990.Decided:  July 2, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-926-A).
Anthony D. Martin, Edward G. Gruis, Martin & Garnes, P.C., Takoma Park, Md., for appellant.
Karen L. Kendrick, Reynolds & Mundy, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Leonard J. Hawkins, Jr., who was dismissed from his position as a police officer at Washington National Airport, filed suit in United States District Court for the Eastern District of Virginia alleging racial discrimination in employment in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq., and 42 U.S.C. Sec. 1981.  He sought declaratory and injunctive relief and monetary damages.  The district court dismissed the action because it was not filed within thirty days after Hawkins received notice of final action taken by the Equal Employment Opportunity Commission (EEOC), as required by 42 U.S.C. Sec. 2000e-16(c).  The court held that Hawkins had not presented sufficient facts to justify equitable tolling of the limitations period.  After reviewing the record and considering Hawkins' arguments on appeal, we conclude that the district court did not err in so holding.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

The judgment of the district court is

2
AFFIRMED.